Title: To Thomas Jefferson from James Monroe, 14 December 1784
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Trenton Decr. 14th. 1784.

Upon my arrival here I wrote you and committed my letter to the care of the secretary of Congress who said he would transmit it thro Mr. Morris. I hope you have received it. It gives you a concise account of my late rout to the lakes &c. as well as some observations which I thought worthy your attention in the formation of a commercial treaty with Great Britain respecting Canada. It was late in Novr. before we formed a Congress but at present we have 9 States on the floor with a member from all the States except Maryld. and in a few days we expect her Delegation on. From N.H. we have Mr. Foster again. B[lanchard] hath given place to some other gentleman whose name I do not recollect. From Massachtts. we have Mr. Gerry, Holton, Partridge, King, and Goram is appointed but hath not taken his seat. Chancelor Livingston, Jay, Benson their attorney general and a Mr. Lansing from N. York. From R.I. H[owell] and E[llery] again. A Mr. Johnson hath taken the place of Sherman and Colo. Cook of Wadsworth in Connecticut. Jersey hath the same members with Mr. Houston formerly in Congress. Pensa. hath chang’d her members and with others appointed Mr. Reid, the late President. S. Chase, Smallwood, Stone and McHenry are I hear from Maryld. This is a respectable Congress and I am happy to inform you they have hitherto acted with perfect good temper and propriety not only in the manner of conducting the business but of a mind comprehensive of the interests of the union as well as an inclination upon the most generous and liberal principles to promote it. I really promise great good to the Union from this Congress. Our affairs with Spain and Britain are before us. They are referr’d to Committees and I flatter myself that the necessary measures will be effected respecting those two courts. I mean here: with those to whom they are committed in the management with each will the subsequent success depend. You know how difficult it is to ascertain this latter point. It seems to be an opinion generally given into that a minister shall be appointed to the Court of Britain; that one shall also be appointed to take the place of Franklin. Whom the former will be is altogether incertain but I think it beyond a doubt you will be the latter. It is also probable that you may be appointed to negotiate that particular business with Spain but this is only probable. If Franklin hath left France it may be proper you should not leave the court in case of that  appointment. The French gentlemen here are very desirous of it. Monsr. La Fayette hath been received with very high marks of attention by Congress. They appointed a joint Committee to receive him and give him the thanks of Congress. Congress have also wrote a letter to the king in his favor. Propositions for the arrangment of Commerce, to be handed to the States, requiring that they invest Congress with the power of levying the duties upon imports and exports are before them. I think recommendations to that effect will pass. A distinction will be made between the revenue and the regulation; the former unless ceded by the State to go to the State. As yet we have heard nothing from you except in a letter from on board ship to Mr. Hardy on the Committee of the States. It will give us pleasure to hear from you as well for the information you will give us of our affairs abroad and what we should do here as to be assurd of your health and welfare. The Marquis of Fayette will know every thing which I have not mentioned of the affairs of the Union in every part which will supersede the necessity of my detaining you longer for the present. Short hath I hope join’d you. I very sincerely hope you are all well and am with my affectionate wishes that you may remain so yr. friend & servant,

Jas. Monroe

